IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                 AUGUST 23, 2005 Session

            MELVIN FOSTER, ET AL. v. HAROLD COLLINS, ET AL.

                 Direct Appeal from the Chancery Court for Shelby County
                     No. CH-02-1880-1    Walter L. Evans, Chancellor



                  No. W2004-01959-COA-R3-CV - Filed December 27, 2005


Fourteen members of a church filed a complaint against the church leadership seeking an injunction
to prevent the church from renewing the pastor’s contract and to enjoin the church leadership from
utilizing church funds in a manner which displeased them. The parties ultimately settled the case
by entering into a settlement agreement, which the chancery court incorporated into its order
dismissing the case with prejudice. Shortly thereafter, the members filed a petition seeking to hold
the church leadership in contempt for violating the terms of the settlement agreement. The
chancellor found the church leadership to be in civil and criminal contempt of the order dismissing
the case and imposed fines and jail time. The church leadership appealed to this Court. After
reviewing the record in this case, we hold that the chancery court lacked subject matter jurisdiction
over this case from the outset. Accordingly, the resulting order, which served as the basis for the
chancery court’s finding of contempt, is void. We reverse the chancery court’s ruling in this case
and dismiss the case in its entirety.


  Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Reversed and
                                      Case Dismissed

ALAN E. HIGHERS, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and DAVID R. FARMER , J., joined.
Archie Sanders, Memphis, TN, for Appellants, Harold Collins, as Moderator of Mississippi
Boulevard Christian Church, Inc., Kym Barnett, Eldredge Williams, Delores Flagg, Susie Williams,
Julia Bennett, Edward Reid, Sheilah Easterling, Leroy Norton, Theodore Peasant, Tessera Martin
Hardaway, Clyde Hunt, James Hudson, Ervin Isom, Anthony Brown and Veda Bankhead, as the
Church Council of MBCC

John S.Golwen, Kristen Wright, Memphis, TN, for Appellant, Dr. Frank Thomas as Senior Pastor
of Mississippi Boulevard Christian Church

Patricia A. Odell, Memphis, TN, for Appellees, Melvin Foster, Erma Foster, Laura Cade, Allene C.
McGuire, Rholedia Morgan, Marie Brooks, James H. Banks, Nevada M. Banks, Bettye M. Friends,
Edward J. Friends, Juanita H. McCoy, and Bettye Briggs, Concerned Members of Mississippi
Boulevard Christian Church, Inc.


                                                    OPINION

                         I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Mississippi Boulevard Christian Church, Inc. (hereinafter “MBCC”) is a Tennessee non-
profit corporation1 affiliated with the Christian Church and is located in Memphis, Tennessee.
MBCC is congregationally governed2 pursuant to its constitution and bylaws. Dr. Frank Thomas
(hereinafter “Dr. Thomas”) became the Senior Pastor of MBCC pursuant to an employment contract
entered into on July 6, 1999. Pursuant to the contract, Dr. Thomas would continue to serve as Senior
Pastor indefinitely, with his employment being subject to review every three years. Dr. Thomas
received a base salary of $125,000.00, and the leadership of MBCC, in their discretion, possessed
the authority to award Dr. Thomas an annual merit bonus “commensurate with the growth of the
Church.” The employment contract also established a partnership between Dr. Thomas and an
organization called The Ministry of Hope for Life International, Inc. (hereinafter “Hope for Life”).
The stated purpose of Hope for Life was to “facilitate the global (national and international)
preaching, teaching, writing, and consulting ministry of Dr. Frank Thomas, . . . especially in Africa.”
During the initial three-year term of Dr. Thomas’ contract, MBCC agreed to pay $90,000.00 to Hope
for Life to further its stated goals.

      On September 30, 2002, fourteen members of MBCC (hereinafter the “Members” or
“Appellees”) filed a “Complaint for Injunctive Relief” against Dr. Thomas and the leadership of
MBCC (hereinafter the “Church Leadership” or, collectively with Dr. Thomas, the “Appellants”) in
the Chancery Court of Shelby County. In September of 2002, the Church Leadership began

         1
             See Tenn. Code Ann. § 48-67-101 et seq. (2002).

         2
           “There are two distinct forms of church organization, congregational and hierarchical.” 77 C.J.S. Religious
Societies § 5 (1994). “A congregational church is a church where each local body is self-governing and independent.
It is governed by its membership, or by some other local organism, such as a church board.” Id.

                                                         -2-
negotiating the renewal of Dr. Thomas’ contract. As a result of these negotiations, the Church
Leadership approved a new contract with Dr. Thomas to take effect on January 1, 2003. The
Members’ complaint set forth the following as its primary purpose: “This lawsuit is being filed to
enjoin [the Church Leadership] and any of their agents or assigns from entering into any contract
with [Dr. Thomas] to continue as Pastor of [MBCC] without the members first having an opportunity
to vote on whether they desire Thomas to remain as pastor.” The Members also sought to enjoin the
Church Leadership from “continuously denying the members of their rights as enumerated in the
constitution and bylaws.” The Members’ complaint contained the following additional statement:
“This suit is not purely an ecclesiastical dispute, it involves property rights so that this court has
jurisdiction to hear and determine the matters hereinafter set forth.” Regarding their alleged property
rights, the Members alleged the following:

               17.     At the time Thomas was hired as pastor, [MBCC] was debt
                       free with reserve funds in excess of 2.6 million dollars in the
                       treasury. During Thomas’ tenure, tithes and offerings have
                       greatly reduced which has caused the church to encroach upon
                       the reserve for the day-to-day operation of the church. These
                       statistics do not reflect financial growth, which would entitle
                       [Dr. Thomas] to an annual bonus.

                       ....

               19.     The [Church Leadership] approved the payment of bonuses to
                       Thomas without a finding that he had properly earned the
                       bonuses by satisfactory completion of predetermined and
                       agreed upon goals.

                       ....

               21.     The employment contract between [Dr. Thomas] and
                       [MBCC] provided for a Partnership Agreement between
                       [MBCC] and Thomas. The Partnership is entitled [Hope for
                       Life]. Over the past two and a half years [MBCC] has
                       contributed $90,000.00 to [Hope for Life] without Thomas
                       providing any accounting of the use of the funds nor has
                       Thomas provided any information to reflect that the
                       $90,000.00 was used for the Ministries.

The Members asserted that they would suffer immediate and irreparable harm if an injunction were
not issued (1) to prevent the Church Leadership from entering into a new contract with Dr. Thomas
without congregational approval, (2) to require Dr. Thomas to account for funds paid to Hope for
Life and to return those funds to MBCC, and (3) to require the Church Leadership to produce proof
that Dr. Thomas earned the bonuses he received.


                                                 -3-
         In an attempt to resolve the dispute, the Church Leadership agreed to conduct a special
election on December 15, 2002 for the purpose of allowing the congregation to vote on Dr. Thomas’
retention. On December 2, 2002, the chancellor submitted a notice to the congregation of MBCC
informing them of the upcoming election and setting forth the following ballot to be voted on: (1)
“Should [Dr. Thomas] be retained as Senior Pastor of [MBCC]?” and (2) “Should the [MBCC’s]
Constitution and By-laws be amended to specifically reserve for the congregation the right to
approve annually the retention of the Senior Pastor and the Senior Pastor’s employment
compensation?” On December 3, 2002, the chancellor entered an “Order Establishing Further
Election Guidelines” which purported to set the times for voting, appointed a special master to
oversee the election, and instructed that “ten (10) Shelby County Deputies and a Supervisor shall
assist the Special Master in conducting the election at no expense to MBCC.” On December 15,
2002, a majority of the congregation of MBCC voted to retain Dr. Thomas as Senior Pastor and
voted against the congregation’s involvement in an annual review of the Senior Pastor’s retention
thereafter.

        Dissatisfied with the result of the election, the Members filed an “Amended Complaint for
Injunctive Relief and Derivative Action.” The amended complaint sought, in essence, the same
injunctive relief prayed for in the original complaint. However, the Members subsequently asserted
that their property rights were not addressed by the election, therefore, they submitted the amended
complaint to reiterate these issues. The amended complaint also contained a derivative cause of
action asserting that Dr. Thomas and the Church Leadership misappropriated church funds. On the
same day that they filed their amended complaint, the Members also filed a petition for contempt
alleging that Dr. Thomas and the Church Leadership violated the chancery court’s December 3, 2002
“Order Establishing Election Guidelines,” which ordered that “the parties are enjoined from
undertaking or directing any acts of harassment, retaliation or threat toward each other.” On March
24, 2003, the Church Leadership answered the Members’ amended complaint raising the following
defense: “The Court lacks subject matter jurisdiction of [the Members’] claims on the basis that the
issues raised in the Amended Complaint are of an ecclesiastical nature and are therefore not
justiciable.”

         On July 29, 2003, the parties appeared for a hearing on the Members’ petition for contempt,
however, they spent the entire day negotiating a settlement of the case. Later that day, the parties
appeared before the chancellor to announce that they had reached an agreed settlement in the case.
As a result, the chancellor entered an order on August 1, 2003, stating: “Comes now the parties and
announce to the Court that all matters in controversy have been compromised and settled pursuant
to the attached Settlement Agreement. Accordingly, this matter shall be dismissed with prejudice.”
The chancellor attached the agreement to the order and entered both into the record. At some point
during the course of the proceedings in the trial court, the Members were apparently
excommunicated from MBCC.

       Shortly after the chancery court entered the order dismissing the case, some of the Members
began filing petitions for contempt alleging that Dr. Thomas and the Church Leadership violated
various provisions of the settlement agreement. The parties settled all but one of the petitions for


                                                -4-
contempt. After conducting a hearing on the remaining petition, the chancellor entered an order on
August 13, 2004 finding Dr. Thomas and the Church Leadership in civil and criminal contempt of
the chancery court’s August 1, 2003 order. Despite the Appellants’ continued assertion that the
chancery court lacked subject matter jurisdiction over the matter, the chancellor found that “this
Court has the authority to adjudicate the breach of contract controversy pending in this proceeding.”
The chancellor sanctioned the Appellants by imposing fines and jail time for various violations of
the previous order.

         The Appellants filed a timely notice of appeal to this Court presenting a myriad of issues for
our consideration, primarily arguing that the chancery court erred when it found them in contempt
of the court’s order. The Appellees present the issue of whether the chancery court erred by not
restoring their membership rights at MBCC when it ruled on their petition for contempt. Findings
of civil and/or criminal contempt are properly appealable to this Court. See Tenn. Code Ann. § 16-4-
108(b) (1994). We have determined the following to be the sole dispositive issue in this case:
whether the chancery court had subject matter jurisdiction over the case from the outset. After
reviewing the record, we conclude that it did not, therefore, we reverse the chancery court’s ruling
on the Appellees’ petition for contempt and dismiss the case entirely.

                                          II. DISCUSSION

        In the August 13, 2004 order finding the Appellants in contempt, the chancellor stated that
he had the authority to rule on the Members’ petition for contempt because the court was
“adjudicat[ing] the breach of contract controversy pending in this proceeding.” The Appellants argue
that, by entering into the settlement agreement, they did not waive their ability to assert their First
Amendment rights. In conformity with this position, the Appellants argue that the chancery court
did not have subject matter jurisdiction to adjudicate the contempt petition because, in doing so, the
chancellor was required to impermissibly decide matters which were entirely ecclesiastical in nature.
Conversely, the Members argue that, when the trial court incorporated the settlement agreement into
the order dismissing the case, the settlement agreement became the order of the court. The Members
contend, therefore, that subsequent violations of the provisions of the settlement agreement are the
proper subject of a petition for contempt.

        “The phrase ‘contempt of court’ is generic, embracing within its legal signification a variety
of different acts.” 17 C.J.S. Contempt § 3 (1999). “[A]t common law, the power of courts to punish
contempts was vast and undefined.” Black v. Blount, 938 S.W.2d 394, 397 (Tenn. 1996) (citing
State v. Galloway, 45 Tenn. (1 Cold.) 326, 331 (Tenn. 1868)). As a result of the unfettered
discretion exercised by courts at common law, the legislature promulgated statutes to govern
contempts of court in this state. Id.; see also Reed v. Hamilton, 39 S.W.3d 115, 118 (Tenn. Ct. App.
2000). The scope of a court’s power to enter a finding of contempt of court is now limited to the
following:




                                                 -5-
                        The power of the several courts to issue attachments, and
               inflict punishments for contempts of court, shall not be construed to
               extend to any except the following cases:
                        (1) The willful misbehavior of any person in the presence of
               the court, or so near thereto as to obstruct the administration of
               justice;
                        (2) The willful misbehavior of any of the officers of such
               courts, in their official transactions;
                        (3) The willful disobedience or resistance of any officer of the
               such courts, party, juror, witness, or any other person, to any lawful
               writ, process, order, rule, decree, or command of such courts;
                        (4) Abuse of, or unlawful interference with, the process or
               proceedings of the court;
                        (5) Willfully conversing with jurors in relation to the merits
               of the cause in the trial of which they are engaged, or otherwise
               tampering with them; or
                        (6) Any other act or omission declared a contempt by law.

Tenn. Code Ann. § 29-9-102 (2000). The courts of this state retain their inherent authority to inflict
punishment for contempts of court in the instances set forth in the statute. See Graham v.
Williamson, 164 S.W. 781, 782 (Tenn. 1913); Reed, 39 S.W.3d at 117–18. The statute expressly
makes disobedience of an order of the court a contemptuous act. Tenn. Code Ann. § 29-2-102(3)
(2000); Thigpen v. Thigpen, 874 S.W.2d 51, 53 (Tenn. Ct. App. 1993). Thus, in order to properly
find the Appellants in contempt, the chancery court necessarily needed to find that they violated a
specific order of the court. See Doe v. Bd. of Prof’l Responsibility of the State of Tenn., 104
S.W.3d 465, 471 (Tenn. 2003) (“It is fundamental that one may not be held in contempt unless he
or she violates a specific order of a tribunal properly having jurisdiction of that person.”).

       “The resolution of disputes by agreement of the parties is to be encouraged.” Harbour v.
Brown, 732 S.W.2d 598, 599 (Tenn. 1987). “The purpose of compromise is to avoid trial of sharply
disputed issues and to dispense with wasteful litigation.” 15A C.J.S. Compromise & Settlement §
1 (2002). It is well established that “[a] compromise and settlement agreement is merely a contract
between the parties to litigation and, as such, issues of enforceability of a settlement agreement are
governed by contract law.” Envtl. Abatement, Inc. v. Astrum R.E. Corp., 27 S.W.3d 530, 539
(Tenn. Ct. App. 2000); see also Bennecker v. Fickeissen, No. E2004-02129-COA-R3-CV, 2005
Tenn. App. LEXIS 706, at *6 (Tenn. Ct. App. Nov. 10, 2005); O’Mary v. Protech Builders, Inc.,
No. E2000-02539-COA-R3-CV, 2001 Tenn. App. LEXIS 430, at *9 (Tenn. Ct. App. May 12, 2001);
Moxham v. Crafton, No. M2000-00803-COA-R3-CV, 2001 Tenn. App. LEXIS 322, at *17 (Tenn.
Ct. App. May 4, 2001); Wallace & Wallace, Inc. v. Rosengreen, No. 688, 1987 Tenn. App. LEXIS
2441, at *5 (Tenn. Ct. App. Jan. 16, 1987). “[A] consent judgment does not represent the reasoned
decision of the court but is merely the agreement of the parties, made a matter of record by the
court.” Harbour, 732 S.W.2d at 599–600 (citing Van Donselaar v. Van Donselaar, 87 N.W.2d
311, 314 (Iowa 1958)). However, “[a] compromise is the law between the parties and a judicially-


                                                 -6-
entered settlement agreement that becomes part of the stipulation that ends the litigation has the force
and effect of a judicial decree.” 15A C.J.S. Compromise & Settlement § 33 (2002); see also
Moxham, 2001 Tenn. App. LEXIS 322, at *17 (“We note that a settlement agreement signed by all
the parties may be enforceable like other contracts, but it does not become the judgment of the court
until it receives the approval of the trial judge.”). Thus, it is well settled that the courts of this state
retain the inherent power to enforce settlement agreements. See Bennecker, 2005 Tenn. App.
LEXIS 706, at *7; Wallace & Wallace, Inc., 1987 Tenn. App. LEXIS 2441, at *4.

         There is, however, another body of well-settled law which must guide our resolution of this
appeal. “A court cannot render a valid judgment unless it has jurisdiction over the subject matter
of the litigation or the cause of action.” 49 C.J.S. Judgments § 18 (1997). On appeal, the
Appellants’ arguments focus upon whether the chancery court lacked subject matter jurisdiction in
relation to the contempt proceedings. When looking at the chronology of this litigation, we must
begin our examination of the trial court’s jurisdiction over the subject matter of this case at a much
earlier point. When a case is submitted to this Court for review, we must “consider whether the trial
and appellate court have jurisdiction over the subject matter, whether or not presented for review.”
Tenn. R. App. P. 13(b) (2005); State v. Seagraves, 837 S.W.2d 615, 617–18 (Tenn. Crim. App.
1992).

        “Subject matter jurisdiction is the basis for the court’s authority to act and cannot be waived.”
First Tenn. Bank Nat’l Ass’n v. White, No. 03A01-9711-CV-00514, 1998 Tenn. App. LEXIS 579,
at *2–3 (Tenn. Ct. App. Aug. 20, 1998) (citing Landers v. Jones, 872 S.W.2d 674, 675 (Tenn.
1994)). Likewise, a lack of jurisdiction over the subject matter of a controversy cannot be conferred
upon the court by the consent of the parties. County of Shelby v. City of Memphis, 365 S.W.2d 291,
292 (Tenn. 1963); Baker v. Mitchell, 59 S.W. 137, 138 (Tenn. 1900); Gillespie v. State, 619 S.W.2d
128, 129 (Tenn. Ct. App. 1981); Tritschler v. Cartwright, 333 S.W.2d 6, 8 (Tenn. Ct. App. 1959).
The trial court’s lack of subject matter jurisdiction may be raised at any time by the parties to the
action or by the appellate court sua sponte on appeal. See Tenn. R. Civ. P. 12.08 (2005) (stating that
“whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the
subject matter, the court shall dismiss the action”); County of Shelby, 365 S.W.2d at 291 (noting the
duty of the appellate courts to sua sponte consider the issue of the trial court’s subject matter
jurisdiction); Travers v. Abbey, 58 S.W. 247, 248 (Tenn. 1900) (stating that the subject matter
jurisdiction of the trial court “could be raised at any time, and is fatal whenever presented”); Scales
v. Winston, 760 S.W.2d 952, 953 (Tenn. Ct. App. 1988) (“The issue of subject-matter jurisdiction
can be raised in any court at any time.”); Reynolds v. Hamilton, 77 S.W.2d 986, 988 (Tenn. Ct. App.
1934) (“Where the court has no jurisdiction of the subject-matter, the question may be raised at any
time, by either the parties or the court.”).

        The First Amendment to the United States Constitution provides, in relevant part, that
“Congress shall make no law respecting the establishment of religion, or prohibiting the free exercise
thereof.” U.S. Const. amend. I. “The First Amendment’s Free Exercise and Establishment Clauses
have been made applicable to the states by incorporation into the Fourteenth Amendment.” State
ex rel. Comm’r of Transp. v. Med. Bird Black Bear White Eagle, 63 S.W.3d 734, 760 n.41 (Tenn.


                                                    -7-
Ct. App. 2001) (citing Everson v. Bd. of Educ., 330 U.S. 1, 8 (1947); Cantwell v. Conn., 310 U.S.
296, 303 (1940)). “Tennessee Courts have long recognized that civil courts have no jurisdiction over
inner[-]ecclesiastical matters of the church.” Ausley v. Shaw, No. M2004-02244-COA-R3-CV,
2005 Tenn. App. LEXIS 709, at *8 (Tenn. Ct. App. Nov. 9, 2005) (citing Lewis v. Partee, 62 S.W.
328, 333 (Tenn. 1901)); see also Marjorie A. Shields, Annotation, Construction and Application of
Church Autonomy Doctrine, 123 A.L.R. 5th 385 (2004) (discussing the application of the doctrine
to various actions); 77 C.J.S. Religious Societies § 85 (1994) (“The courts have no jurisdiction over,
and no concern with, purely ecclesiastical questions and controversies.”). “Together, the First
Amendment and Article I, Section 3 of the Tennessee Constitution severely circumscribe the role
of civil courts in resolving religious disagreements.” Edmondson v. Church of God, No. 85-151-II,
1986 Tenn. App. LEXIS 3572, at *15 (Tenn. Ct. App. May 16, 1986).

        “Civil Courts deal only with civil and property rights,” and “have in this country no
ecclesiastical jurisdiction.” Nance v. Busby, 18 S.W. 874, 879 (Tenn. 1891). “However, a civil
court need not stay its hand in every case involving church disputes because not every civil court
decision in such cases will jeopardize values protected by the First Amendment.” Edmondson, 1986
Tenn. App. LEXIS 3572, at *16 (citing Presbyterian Church in the U.S. v. Mary Elizabeth Blue
Hall Mem’l Presbyterian Church, 393 U.S. 440, 449 (1969)). “The jurisdiction of a civil Court to
adjudge any ecclesiastical matter must result as a mere incident to the determination of some
property right.” Nance, 18 S.W. at 876; see also Church of God in Christ, Inc. v. Middle City
Church of God in Christ, 774 S.W.2d 950, 952 (Tenn. Ct. App. 1989) (“Courts have jurisdiction
to adjudge ecclesiastical matters only as a mere incident to the determination of some property
right.”); Royal Heights Church of Christ v. Williams, No. 87-60-II, 1987 Tenn. App. LEXIS 2995,
at *5 (Tenn. Ct. App. Oct. 21, 1987) (“The courts do have, however, jurisdiction to decide cases
where control of property is involved, even though the resolution of the dispute may require the
limited examination of ecclesiastical matters.”). “However, when our courts have taken jurisdiction
over an action arising from an ecclesiastical dispute, they have been careful to decide only the issues
dealing with the civil or property right involved using neutral principles of law.” Edmondson, 1986
Tenn. App. LEXIS 3572, at *17 (citing Landrith v. Hudgins, 120 S.W. 783, 807 (Tenn. 1908);
Nance, 18 S.W. at 879; Fairmont Presbyterian Church, Inc. v. Presbytery of the Holston of the
Presbyterian Church of the U.S., 531 S.W.2d 301, 306 (Tenn. Ct. App. 1975)).

        In their complaint, the Members sought to enjoin the Church Leadership from entering into
a new employment contract with Dr. Thomas until such time as the congregation could vote on
whether to retain Dr. Thomas as Senior Pastor. In an effort to resolve the dispute, the Church
Leadership agreed to hold a special election to allow the congregation to vote on the retention of Dr.
Thomas. Instead of allowing the church to handle the matter, the chancellor proceeded to draft a
ballot; submit a notice of the election to the congregation; and enter an order establishing the
guidelines for the election process, which included the appointment of a special master to oversee
the election and the insertion of sheriff’s deputies into the church to assist the special master in
administering the election.




                                                 -8-
        “The selection and termination of clergy are generally ecclesiastical matters with which civil
courts cannot interfere.” 77 C.J.S. Religious Societies § 89 (1994); see also Dale R. Agthe,
Annotation, Judicial Review of Termination of Pastor’s Employment by Local Church or Temple,
31 A.L.R. 4th 851 (1984). In Mason v. Winstead, 265 S.W.2d 561 (Tenn. 1954), our supreme court
addressed a chancellor’s actions in a church dispute similar to the one presently before this Court.
In Mason, the congregation elected the pastor in 1948 to serve indefinitely, subject to termination
at will by a majority of the church members. Id. at 562. When the pastor began to use
“objectionable language” from the pulpit when referring to certain members, discord spread
throughout the church. Id. Ultimately, six of the trustees of the church filed a complaint in the
chancery court seeking an injunction to enjoin the pastor “from conducting services or any other
business in said church.” Id. The chancellor ordered the Clerk and Master to oversee an election
in which all of the church members were to vote on retention of the pastor. Id. at 563. The
congregation voted unanimously to dismiss the pastor. Id. Regarding the actions of the chancellor,
the supreme court ruled as follows: “We think this procedure was outside the scope of the pleadings,
and also beyond the jurisdiction of the court, as the removal of a pastor is an ecclesiastical matter,
and the tribunals of the church have exclusive authority in such cases without interference from the
civil courts.” Id. (citations omitted); see also Travers v. Abbey, 58 S.W. 247, 248 (Tenn. 1900).

        The decision as to whether to retain Dr. Thomas as Senior Pastor at MBCC is purely an
ecclesiastical matter. Accordingly, the chancery court did not have subject matter jurisdiction over
this aspect of the Members’ complaint.

        Our inquiry does not end at this point. In an effort to ensure review by the chancery court,
the Members inserted the following statement into their complaint: “This suit is not purely an
ecclesiastical dispute, it involves property rights so that this court has jurisdiction to hear and
determine the matters hereinafter set forth.” It is clear from the statements in the Members’
complaint they were alleging that, by using church funds in a manner they deemed inappropriate, the
Church Leadership and Dr. Thomas infringed upon the Members’ property rights. In fact, the
Members conceded at oral argument that one of the purposes of their lawsuit was to challenge the
spending practices at MBCC.

         In a previous case, we addressed the very argument set forth by the Members in the complaint
filed in this case, stating: “Since members of a church have no property rights in their contributions
to the church, unlike shareholders in other corporations, we cannot conclude that erecting corporate
facade over a religious institution thereby secularizes the church’s activities so as to confer
jurisdiction to civil courts over ecclesiastical questions.” First Pentecostal Church of Jackson, Inc.
v. Johns, 1984 Tenn. App. LEXIS 2619, at *5 (Tenn. Ct. App. Jan. 24, 1984). “[T]he mere assertion
of a property right is not sufficient to invest a civil court with jurisdiction over what is essentially
a religious dispute.” 77 C.J.S. Religious Societies § 85 (1994). Thus, the chancery court lacked
subject matter jurisdiction over this aspect of the Members’ complaint as well.

        Finally, we examine the effect the lack of subject matter jurisdiction had on the chancery
court’s subsequent actions. “A court acting without jurisdiction is acting without authority of law,


                                                  -9-
and its decrees are absolutely void.” Sheffy v. Mitchell, 215 S.W. 403, 404 (Tenn. 1919); see also
County of Shelby v. City of Memphis, 365 S.W.2d 291, 292 (Tenn. 1963) (noting that an order
entered without subject matter jurisdiction is a nullity); Mora v. Mora, No. W1999-02483-COA-R3-
CV, 2001 Tenn. App. LEXIS 422, at *12 (Tenn. Ct. App. June 4, 2001) (“Any order entered by a
court without subject matter jurisdiction is a nullity and is therefore unenforceable.”); Scales v.
Winston, 760 S.W.2d 952, 953 (Tenn. Ct. App. 1988) (“It is the duty of any court to determine the
question of its subject matter jurisdiction on its own motion if the issue is not raised by either of the
parties, inasmuch as any judgment rendered without jurisdiction is a nullity.”). “If the Chancery
Court had no jurisdiction of the subject matter in this case, the only decree that could be entered by
that Court or this Court would be a dismissal of the suit.” Tritschler v. Cartwright, 333 S.W.2d 6,
8 (Tenn. Ct. App. 1959) (citations omitted). We are cognizant of the need to promote compliance
with the orders issued by the courts of this state. However, the following general principle of law
controls our resolution of this contentious case: “Disobedience of a mandate, order, judgment, or
decree which is void or issued by a court without jurisdiction is not a contempt, but disobedience of
an erroneous order, if made by a court within its jurisdiction, constitutes contempt.” 17 C.J.S.
Contempt § 16 (1999) (emphasis added); see also State v. Ragghianti, 167 S.W. 689, 690–91 (Tenn.
1914) (“‘Unless an injunction order is void upon its face for lack of jurisdiction on the part of the
judge who granted it, it must be obeyed, however erroneous the granting of it may have been, until
it is dissolved on motion or appeal or some other method of direct review in the action in which it
was granted.’”) (emphasis added)). Since the order on which the chancery court based its finding
of contempt is void as a matter of law, the chancery court erred in finding that any disobedience of
that order constituted contempt.

                                               III. CONCLUSION

        If, after reviewing the record, we are able to ascertain that the trial court lacked subject matter
jurisdiction over the controversy, we must dismiss the case outright. Reynolds v. Hamilton, 77
S.W.2d 986, 988 (Tenn. Ct. App. 1934). Having so found, we reverse the chancery court’s order
finding the Appellants in contempt, and we dismiss this case in its entirety. Insofar as the Appellees
sought reinstatement to the membership rolls of MBCC in the course of the contempt proceedings,
we find this issue to be pretermitted given our need to dismiss this case.3 Costs of this appeal are


        3
           Even if the Members had raised their excommunication from MBCC as a cause of action in their complaint,
the act of excluding them from membership would not vest the chancery court with subject matter jurisdiction. Our
supreme court has previously held that questions regarding the admission and expulsion of members to a church are
purely ecclesiastical in nature, stating:

                           The relations of a member to his church are not contractual. No bond of
                 contract, express or implied, connects him with his communion or determines his
                 rights. Church relationship stands upon an altogether higher plane, and
                 church-membership is not to be compared to that resulting from connection with
                 mere human associations for profit, pleasure, or culture. The church undertakes to
                 deal only with the spiritual side of man. It does not appeal to his purely human and
                 temporal interests. Admission to its fold is prescribed alone by the church,
                                                                                                        (continued...)

                                                        -10-
3
    (...continued)
             professing to act only upon the word of God. It claims the power of the keys by
             divine and not human authority. Its right to determine the grounds of admission has
             never been questioned. W hy shall the co-ordinate right of exclusion be scrutinized
             by the civil power? No property rights of a personal kind depend upon
             membership. No pecuniary right, or civil right of any character, was affected by
             expulsion. . . . Although expulsion deprived the member of his rights as a corporator
             to vote for trustees, yet, as his rights as a corporator depended upon his connection
             with the church, he was held to have no action against the corporation or any right
             to be re-instated.

                     ....

            W e are not to be understood as approving an expulsion from church-membership
            by irregular methods and without notice to the member. But here we have a fact to
            be dealt with— the fact that this church, sitting as a court, has determined for itself
            that it had the power and the right to exclude these complainants. They have, as a
            judicature, adjudged that they had the jurisdiction, and that the usage and law of the
            church did not demand other trial or notice than such as attended the public action
            of the church. The law of the church provides for no appeal to a higher tribunal.
            They may have erred in their procedure. It is not for a civil Court to revise their
            action in a matter so vital to their freedom as a church.

                     ....

                      “In this country the full and free right to entertain any religious belief, to
            practice any religious principle, and to teach any religious doctrine which does not
            violate the laws of morality and property, and which does not infringe personal
            rights, is conceded to all. The law knows no heresy, and is committed to the
            support of no dogma, the establishment of no church. The right to organize
            voluntary religious associations, to assist in the expression and dissemination of any
            religious doctrine, and to create tribunals for the decision of controverted questions
            of faith within the association, and for the ecclesiastical government of all the
            individual members, congregations, and officers within the general association, is
            unquestioned. All who unite themselves to such a body do so with an implied
            consent to this government, and are bound to submit to it. But it would be a vain
            consent, and would lead to the total subversion of such religious bodies, if any one
            aggrieved by one of their decisions should appeal to the secular courts and have
            them reversed. It is of the essence of these religious unions, and of their right to
            establish tribunals for the decision of questions arising among themselves, that those
            decisions should be binding in all cases of ecclesiastical cognizance, subject only
            to such appeals as the organism itself provides.”

                     ....

                      “This Court, having no ecclesiastical jurisdiction, cannot revise or question
            ordinary acts of church-discipline or excision. Our only judicial power in the case
            arises from the conflicting claims of the parties to the church-property and the use
            of it. And these we must decide as we do all other civil controversies brought to
                                                                                                       (continued...)

                                                     -11-
to be taxed to the Appellees, Melvin Foster et al., for which execution may issue if necessary.

        This Court entered an Order on August 19, 2004, addressing the Appellants’ motion for a
stay of the chancery court’s ruling pending the outcome of this appeal. Therein, we granted said
motion on condition that the Appellants post a bond in the amounts designated in the Order. Given
our disposition of this case on appeal, we now release the bonds and vacate our prior Order.


                                                                   ___________________________________
                                                                   ALAN E. HIGHERS, JUDGE




         3
             (...continued)
                      this tribunal for ultimate decision. We cannot decide who ought to be members of
                      the church, nor whether the excommunicated have been justly or unjustly, regularly
                      or irregularly cut off from the body of the church. We must take the fact of
                      expulsion as conclusive proof that the persons expelled are not now members of the
                      repudiating church, for, whether right or wrong, the act of excommunication must,
                      as to the fact of membership, be law to this Court.

Nance v. Busby, 18 S.W. 874, 879–81 (Tenn. 1891) (emphasis added); see also Fowler v. Bailey, 844 P.2d 141, 145
(Okla. 1992) (“Church membership, by itself, is not a civil or property right subject to civil judicial regulation, and we
will not compel a church to reinstate a member.”).




                                                            -12-